Order entered September 29, 2015




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-13-01594-CV

                          JAIME (JAMES) ROA, Appellant

                                           V.

                       CITY OF DENISON, TEXAS, Appellee

                   On Appeal from the 15th Judicial District Court
                              Grayson County, Texas
                        Trial Court Cause No. CV-13-1732

                                       ORDER
      Appellant Jaime (James) Roa’s September 11, 2015 motion to recall mandate is

DENIED.




                                                  /s/   MOLLY FRANCIS
                                                        JUSTICE